                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

    VIDEO GAMING TECHNOLOGIES,                       )
    INC.,                                            )
                                                     )
                Plaintiff,                           )        Case No. 17-CV-454-GKF-JFJ
                                                     )
    v.                                               )
                                                     )
    CASTLE HILL STUDIOS LLC;                         )
    CASTLE HILL HOLDING LLC; and                     )
    IRONWORKS DEVELOPMENT, LLC,                      )
                                                     )
                Defendants.                          )

                                    OPINION AND ORDER1

         Before the Court is Defendants’ Motion Challenging Plaintiff’s Designations Under the

Protective Order (“Motion”), which requests that the Court “issue an Order removing Plaintiff’s

‘Highly Confidential’ or ‘Confidential’ designations” from the challenged pretrial discovery

materials. ECF No. 285 at 14.2 For reasons explained below, the Motion is denied.



1
  This is a redacted version of the Sealed Order entered May 24, 2019 (ECF No. 314). This Order
includes all of VGT’s requested redactions and corrects typographical errors. The Court finds
these redactions appropriate, because this Order discusses VGT’s confidential materials solely for
the purpose of resolving a discovery designation dispute. See Parson v. Farley, 352 F. Supp. 3d
1141, 1153-55 (N.D. Okla. 2018) (court has discretion to seal court records, considering the role
of the material at issue in the exercise of Article III judicial power, the value of such information
to those monitoring federal courts, and interests of party seeking to maintain seal). The redactions
provide an appropriate balance between permitting public access to this Order and protecting
VGT’s confidential discovery materials that may play no role in adjudication of the parties’
substantive rights.
2
  Castle Hill seeks de-designation of all materials in their pretrial discovery form and has not
moved the Court to unseal any specific “judicial record.” See generally JetAway Aviation, LLC v.
Bd. of Cnty. Comm’rs of Cnty. of Montrose, Colo., 754 F.3d 824, 826 (10th Cir. 2014) (explaining
common-law right of public access to “judicial records” and applicable test where records have
informed a court’s decision-making process). See also Littlebear v. Advanced Bionics, LLC, No.
11-CV-418-GKF-PJC, 2012 WL 2979023, at *2 (N.D. Okla. July 20, 2012) (noting that “public
dissemination of discovery material is distinguishable from the general presumption of public
access to trial and court records”).
I.     Relevant Background

       A.      Claims and Defenses

       Plaintiff Video Gaming Technology, Inc. (“VGT”) alleges that VGT and Defendants Castle

Hill Studios, LLC, d/b/a Castle Hill Gaming, Castle Holdings, LLC, and Ironworks Development,

LLC (“Castle Hill”) are competitors who distribute Class II bingo-based player terminals. VGT

alleges Castle Hill, which was founded by former VGT employees, copied VGT’s games and

improperly used its trade secrets. VGT sued Castle Hill for (1) trademark infringement, trade dress

infringement, and unfair competition; (2) misappropriation of trade secrets; and (3)

misappropriation of confidential business information. Relevant to this Motion, Castle Hill asserts

the affirmative defenses of unclean hands and illegality. Castle Hill argues VGT should not be

permitted to recover its requested equitable remedy of disgorgement, due in part to VGT’s non-

compliance with Minimum Technical Standards (“Standards”) set by the National Indian Gaming

Commission (“NIGC”). See 25 C.F.R. § 547.1, et seq. Castle Hill contends many of VGT’s games

are not eligible for “grandfathered” status under these regulations.3 VGT has moved for summary

judgment on both affirmative defenses.

       B.      Stipulated Protective Order

       Upon joint motion of the parties (ECF No. 53), the Court entered a Stipulated Protective

Order (“SPO”) (ECF No. 55), which is a blanket protective order in the standard form utilized by


3
  The Standards, which were promulgated in 2008, permitted certain gaming systems to remain on
the gaming floor, even if non-compliant with the Standards, for a five-year period. See Minimum
Technical Standards for Class II Gaming Systems and Equipment, 82 Fed. Reg. 61172 (Dec. 27,
2017) (explaining history of “sunset provision”). This compliance deadline was delayed another
five years until November 10, 2018, and then was removed altogether prior to that deadline’s
arrival. Id. The parties refer to gaming systems permitted to remain on the floor as
“grandfathered,” although they dispute what systems qualify for “grandfathered” status. The
Court’s use of the term “grandfathered” in this Order is not intended to adopt either party’s
proposed meaning.

                                                2
this Court.4 The SPO permits each party to designate pretrial discovery as “confidential,” “highly

confidential,” or “highly confidential source code,”5 ECF No. 55 at ¶¶ 1, 2, and creates a process

whereby a party challenging a designation can file a motion with the Court, id. at ¶ 9. The SPO

restricts disclosure of designated materials to specific individuals, depending on the designation.

See, e.g, id. at ¶ 4(b), 5(b). The SPO further provides that discovery produced in the litigation,

whether designated as confidential or not, may not be used for purposes other than the litigation.

Id. ¶ 1(g). All designated materials under the SPO may be filed with the Court under seal, in

accordance with the Court’s General Order 08-11 and with Court permission. Id. at ¶ 2(f). Any

use of designated materials at trial is determined by the Court at the pretrial conference. Id. at ¶ 8.

          C.      Challenged Designations and Parties’ Arguments

          In the pending Motion, Castle Hill seeks de-designation of pretrial discovery materials

designated by VGT as “confidential” and “highly confidential” under the SPO. Specifically, the

Motion challenges: (1) designations of deposition testimony provided by Richard Williamson

(“Williamson”), both in his capacity as VGT’s Vice President of Gaming Compliance and as

VGT’s Rule 30(b)(6) corporate designee as to compliance issues, see ECF No. 284 at Ex. G (6/4/18

Depo.), Ex. H (10/2/18 Depo.); and (2) documents related to or referenced during Williamson’s

testimony, see id. at Exs. B-F (collectively, “Compliance Discovery”). All challenged materials

relate to VGT’s regulatory compliance and grandfathered systems. Regulatory compliance is not

the general subject of this litigation and is relevant only to two equitable defenses raised by Castle

Hill.


4
  Blanket protective orders “have become standard practice and are routinely approved by courts,
frequently at the stipulated request of the parties.” Burke v. Glanz, No. 11-CV-720-JED-PJC, 2013
WL 211096, at *2 (N.D. Okla. Jan. 18, 2013).

5
    In this Motion, Castle Hill does not seek de-designation of any “highly confidential source code.”


                                                   3
          The challenged documents consist of: (1)                   REDACTED

                                                  which were labeled at the time of their creation as

“highly proprietary and confidential,” ECF No. 284 at Exs. B, E; (2)              REDACTED


          id. at Exs. C, F;6 and (3)                       REDACTED

                                       during Williamson’s deposition, id. at Ex. D. All documents

were labeled by VGT as “Highly Confidential” under the SPO. All challenged testimony can be

categorized as: (1) testimony inquiring about data contained on the above-listed exhibits, Nos. 3-

5, 16-19, 20;7 (2) testimony regarding VGT’s submissions to regulatory testing labs or other

regulatory certification efforts for grandfathered games; see Nos. 8, 9, 10, 12, 15, 22, 23, 24, 25,

26; (3) numbers of three-reel mechanical games on casino floors from year to year and whether

they qualify as grandfathered, Nos. 22, 23, 24; and (4) VGT’s interpretation and application of

“grandfathered” status to its gaming systems; see Nos. 1, 12, 14.8 VGT designated most testimony

as “Highly Confidential,” Nos. 1, 3, 4, 5, 7, 14, 15, 16-19, 20, 22, 23-26, and labeled some as

“Confidential,” No. 8, 9, 10, 12.

          Castle Hill argues that none of the Compliance Discovery satisfies even the “Confidential”

definition under the SPO, and that VGT is abusing the SPO to hide “illegal activity.” ECF No. 285

at 3. Castle Hill argues that the “true purpose of VGT’s designations is to prevent disclosure of its




6
    VGT disputes that                                  REDACTED
             See ECF No. 290 at 5 n.6.
7
    These numbers coincide with Castle Hill’s chart at pages 5-7 of the Motion.
8
 In its response, VGT withdrew any designation for Testimony Nos. 2, 11, 13, and 21, and VGT
changed No. 12 from “highly confidential” to “confidential.” The Court therefore does not address
Nos. 2, 11, 13, and 21.


                                                   4
flouting federal regulations.” Id. at 8. This theme is continued throughout the Motion. See, e.g.,

id. at 10 (arguing that upgrade information “does not compromise or jeopardize VGT’s

competitive business interests” and that “VGT wants to keep this information confidential because

it reveals VGT’s illegal activity”). Castle Hill has not articulated any need for greater access to

the Compliance Discovery and argues that its motives are irrelevant.

       VGT argues that the designations satisfy the definitions in the SPO and has submitted a

declaration by Williamson in support of the designation. VGT also argues Castle Hill has no need

for greater access to the information to defend this case, and that the Motion is merely an “attempt

to smear VGT in the public eye” and “support its separate efforts to lobby NIGC on the same

issues [related to regulatory compliance and grandfathered games].” ECF No. 289 at 10. VGT

attaches letters to NGIC from an entity known as The Coalition for Fair Gaming (“CFG”), which

VGT contends has ties to Castle Hill’s lawyers and officials.           These letters discuss the

grandfathering issues under the regulations and urge NIGC to take certain actions in relation to

grandfathered games. See ECF No. 290 at Exs. 1, 6.

II.    Analysis

       A.      Legal Standards

       Under the terms of the SPO and Rule 26(c), VGT bears the burden of establishing its

designations are proper under the SPO. See ECF No. 55 at ¶ 9; Fed. R. Civ. P. 26(c)(1) (permitting

court to enter protective order on showing of good cause by party seeking protection). When a

designation is challenged, a court must “strictly scrutinize[]” the designation “according to Rule

26(c) and the protective order entered” in the case. Siegel v. Blue Giant Equip., LLC, No. 15-CV-

143-TCK-PJC, 2015 WL 7272216, at *2 (N.D. Okla. Nov. 17, 2015); Coll v. Stryker Corp., No.

14-CV-1089 KG/SMV, 2017 WL 3190658, at *8 (D.N.M. May 24, 2017) (once challenged,



                                                 5
designating party must show designations actually qualify for protection, not merely that party had

good-faith basis for designating).

       Rule 26(c)(1) provides that a “court may, for good cause shown, issue an order to protect

a party or person from annoyance, embarrassment, oppression, or undue burden or expense,

including . . . requiring that a trade secret, or other confidential research, development, or

commercial information not be revealed or be revealed only in a specified way.” Fed. R. Civ. P.

26(c)(1)(G) (emphasis added). Under Tenth Circuit law, a party seeking protection under Rule

26(c)(1), either to avoid disclosure or to restrict disclosure in a specified manner, must “first

establish that the information sought is a trade secret [or other confidential research, development,

or commercial information]” and then “demonstrate that its disclosure might be harmful.”

Centurion Indus., Inc. v. Warren Steurer & Assocs., 665 F.2d 323, 325 (10th Cir. 1981); Siegel,

2015 WL 7272216, at *2 (party seeking protection must show “the information sought constitutes

a trade secret, or other confidential research, development, or commercial information and then

demonstrate that its disclosure might be harmful”). In establishing the requisite harm, the party

seeking protection must make a “particular and specific demonstration of fact, as distinguished

from stereotyped and conclusory statements.” Layne Christensen Co. v. Purolite Co., 271 F.R.D.

240, 245 (D. Kan. 2010); see also Seigel, 2015 WL 7272216, at * 1 (same).

       Generally, “[i]f these requirements are met, the burden shifts to the party seeking discovery

to establish that the disclosure of trade secrets [or confidential commercial information] is relevant

and necessary to the action.” Centurion Indus., Inc., 665 F.2d at 325. The court then balances the

need for the confidential information against the claim of injury resulting from disclosure, and

courts have discretion in deciding whether the need outweighs the harm of disclosure. Id. at 325-

326. If the Court decides that, on balance, the information must be disclosed, “the appropriate

safeguards that should attend their disclosure by means of a protective order are also a matter

                                                  6
within the trial court’s discretion.” Id. In deciding these issues, courts may consider “the

background of the total situation, including consideration of such factors as the dangers of abuse,

good faith, adequacy of protective measures, and the availability of other means of proof.” Sears

v. Nissan Motor Co., Ltd., 1991 WL 80741, at *2 (10th Cir. 1991) (unpublished); Sky Harbor Air

Serv., Inc. v. Reams, No. CV 08-CV-150-D, 2009 WL 10688445, at *2 (D. Wyo. Feb. 27, 2009)

(balancing respective harms to determine form and scope of protective order).

       Contrary to Castle Hill’s argument, the Court finds these principles provide a helpful legal

framework in analyzing whether designations are proper under an agreed protective order. See

Coll, 2017 WL 3190658, at *8 (applying Centurion and other established Tenth Circuit principles

in addressing motion to de-designate). The Court’s ultimate duty is the same – to determine

whether good cause exists to protect the information in the specific manner requested, and the

Court retains discretion to balance interests in making these case-by-case, fact-specific

determinations. See Siegel, 2015 WL 7272216, at * 1 (noting that good cause standard is highly

flexible, having been designed to accommodate all relevant interests as they arise).9

       B.      Confidential Commercial Information/Harm

       The Court begins with definitions in the SPO. The SPO defines “confidential information”

as “testimony or discovery material [that] is believed in good faith by that Supplying Party, and

by the Supplying Party’s counsel, to constitute, reflect or disclose trade secret or other confidential

research, development, or commercial information contemplated under Rule 26(c) of the Federal

Rules of Civil Procedure.” ECF No. 55 at ¶ 1(b). The SPO defines “highly confidential

information” as “confidential information” that “a party, and the party’s counsel, believes to be



9
  Of course, if the party seeking protection cannot satisfy its initial burden, a court has no need to
reach the remaining steps. See Coll, 2017 WL 3190658, at *8 (rejecting argument that balancing
must be performed regardless of whether movant could satisfy its initial burden).
                                                  7
extremely sensitive confidential and/or proprietary information, the disclosure of which, even

limited to the restrictions placed on Confidential Information in this Order, would compromise

and/or jeopardize the Supplying Party’s competitive business interests.” Id. at ¶ 1(d). These

definitions are generally consistent with Tenth Circuit law and Rule 26(c), which requires VGT to

prove the information sought is a trade secret or other confidential research, development, or

commercial information and then demonstrate that its disclosure might be harmful.

       In support of its designations, Williamson submitted a declaration that REDACTED




                                        ECF No. 290 at Ex. 16 at ¶ 2. Williamson further declares

that                                      REDACTED




                                                Id. at ¶¶ 3, 4.        REDACTED


                                Id. at ¶ 9. As to competitive and reputational harm, Williamson

declares                                    REDACTED


                             ECF No. 290 at Ex. 16 at ¶ 3. Further,       REDACTED




                                            Id. at ¶ 2.               REDACTED


                                               8
                                         REDACTED


                                                       Id. at ¶ 8.

       Upon review of each exhibit and each specific portion of designated testimony, and

Williamson’s declaration, the Court finds that all categories of Compliance Discovery qualify as

“confidential commercial information” that would likely jeopardize VGT’s competitive business

interests, thereby justifying the current designations in the SPO. First, the internal presentations

                                         REDACTED


                                                                            Second, the regulatory

testing and submissions, all of which are kept confidential                REDACTED




       Third, the numbers of three-reel mechanical games on casino floors from year to year, and

whether they qualify as grandfathered, will reveal proprietary information regarding VGT’s

inventory of grandfathered versus non-grandfathered games. Castle Hill argues that the number

of certain VGT games on casino floors is not confidential, because it can be determined by hand

counting and is contained in public surveys. See ECF No. 297 at Ex. 1 (71-page “Quarterly Slot

Survey”). However, the challenged materials provide more specific information regarding VGT’s

games and their composition, and VGT has shown such information is not easily or readily

ascertainable in the public domain.      Finally, VGT’s understanding and application of the

regulations to its grandfathered systems reveals VGT’s strategic decision-making regarding

grandfathered games. Although Castle Hill argues that it cannot be “confidential” that a regulated

entity makes attempts to comply with federal regulations, the challenged testimony is not so

                                                 9
general. Particularly when viewed in conjunction with other testimony regarding data, specific

numbers, and dates, the testimony provides insight as to what VGT deems grandfathered games,

                             REDACTED                                       all of which is currently

not known to VGT’s competitors. The Court finds that all categories of the Compliance Discovery

qualify as “confidential commercial information” under Rule 26(c) that can be deserving of at least

some specified disclosure protections if coupled with competitive harm. See generally 8A Charles

Alan Wright & Arthur R. Miller, et al., Federal Practice and Procedure § 2043 (3d ed.)

(explaining that “[w]hile not unlimited, this is surely an open-ended series of terms that need not

be limited to ‘true’ trade secrets” and that courts have broad discretion to grant protection for many

types of information).

       In some cases, this type of regulatory compliance information may simply be business data

that is not likely to be competitively harmful. The Court is mindful that “[i]nternal corporate

documents do not automatically merit protective orders” and that Rule 26(c) does not prevent

“negative publicity.” Gelb v. Am. Tel. & Tel. Co., 813 F. Supp. 1022, 1035 (S.D.N.Y. 1993).

However, in this case VGT has made a particularized showing of prejudice and harm, based on

Williamson’s declaration and other evidence presented to the Court. There is no dispute VGT and

Castle Hill are direct competitors. VGT has shown that there have been disputes among various

entities in the industry regarding the meaning and continued application of the grandfathering

regulations, which is wholly collateral to this litigation and existed before this litigation. See

generally ECF No. 290 at Exs. 1, 6. These issues have competitive significance in the marketplace.

Newer market entrants, such as Castle Hill, do not have grandfathered games. Lobbying entities

such as CFG have already informed NIGC that the “grandfather period has created, and continues

to create, an unequal playing field, granting the manufacturers of older Class II machines a

competitive advantage against newer entrants to the market.”           ECF No. 289 at Ex. 5 at 2

                                                 10
(November 23, 2017 letter). In another letter, CFG mentioned VGT by name and raised issues

regarding its grandfathered games. ECF No. 290 at Ex. 1 at 6 (December 11, 2017 letter). The

Court need not delve into Castle Hill’s alleged involvement with CFG, Castle Hill’s true motives

for seeking de-designation of the Compliance Discovery, or the meaning of the regulations. The

evidence submitted by VGT adequately demonstrates that the “grandfathering” issues are a timely,

competitive concern in this industry, that older and newer market entrants have varying

competitive interests related to grandfathered games, and that the Compliance Discovery would

provide Castle Hill and other competitors insight into VGT’s regulatory compliance strategies and

data regarding its grandfathered games.

       Under the facts of this case, it is not overly speculative to conclude that this confidential

commercial information will be used by competitors such as Castle Hill to disparage VGT in the

industry; to accuse VGT of ongoing regulatory violations with customers or NIGC; or to engage

in or assist with further lobbying efforts to NIGC regarding grandfathering issues (armed with

specific and detailed information it did not have before this lawsuit). See Gelb, 813 F. Supp. at

1035 (sealing exhibit during pretrial phase based on “assertion that its competitors who do not now

have this information could use it to do competitive injury”). Additionally, based on Williamson’s

declaration,                                   REDACTED


       Castle Hill argues the Compliance Discovery is not useful to competitors in any manner

and is “only interesting” because VGT is “dead wrong” regarding its grandfathered games. ECF

No. 197 at 9. But this argument assumes VGT engaged in illegal conduct and could have no

legitimate purpose for seeking protection of what it deems legitimate regulatory compliance efforts

and information. The Court will not make such assumptions for purposes of this Motion, and, as

explained in more detail below, the Court finds that VGT designated the materials in good faith.

                                                11
       C.      Need/Balancing

       Castle Hill already has the discovery and may use it in defense of the case. Although Castle

Hill made the requisite showing of relevance for discovery purposes, the Court is mindful that the

defenses leading to this discovery are a small piece of the overall litigation. Further, Castle Hill

has not attempted to show its need for greater access to defend the lawsuit and is silent as to its

motivations for seeking de-designation. Therefore, the competitive injury prevails, and the Court

finds good cause for maintaining the current protection in the SPO for these pretrial discovery

materials.

       D.      Abuse of SPO

       By repeatedly arguing VGT “abused” the SPO and designated these materials for the sole

purpose of hiding illegal conduct, Castle Hill appears to argue that VGT failed to comply with the

SPO’s “good faith” requirement. This warrants discussion by the Court. A finding of “bad faith”

assumes some type of regulatory violation occurred, which VGT disputes in this litigation. VGT

argues in support of its motion for summary judgment that no court or regulatory body has found

it in violation of the relevant regulations. See ECF No. 179 at 28. VGT also argues that, even

assuming any violation occurred, it is not the type of violation that can support an unclean hands

or illegality affirmative defense in this case. See id. at 12-26. These issues have not been resolved

by the district court, and it would be imprudent for this Court to find any “bad faith” or “illegality”

in resolving this pretrial discovery dispute. As argued by VGT, it remains to be seen whether the

defenses will survive summary judgment or play any role at trial. VGT has submitted a sworn

declaration adequately supporting its designations, and the Court finds VGT designated the

materials in good faith.




                                                  12
III.   Conclusion

       Defendants’ Motion Challenging Plaintiff’s Designations Under the Protective Order (ECF

  No. 285) is DENIED, and all designations will retain their current designations under the SPO.

       SO ORDERED this 18th day of June, 2019.




                                                   JODIF.JAYNE,MAGISTRATEJUDGE
                                                   UNITEDSTATESDISTRICTCOURT




                                              13
